DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claim Status
Claims 1, 14 and 21 (Currently Amended)
Claims 2-10, 13 and 15-19 (Original)
Claims 11, 12 and 20 (Canceled)

Response to Arguments
Applicant’s arguments, filed on 09/07/2021, have been fully considered but it is moot because further search has necessitated the new ground of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A), in view of Flowerdew (U.S. 7211986) and further in view of Doyle (U.S. 2014/0167688).
Regarding claim 1, Myoung teaches in Fig. 1, a wireless charging station (100, abstract, line 1) comprising: 
a unitary body (10) including a bottom portion (11a) and a sidewall (11b) extending upwardly from the bottom portion (11a); and 
a wireless power transmitter (abstract, lines 4-6, 12-14) disposed within the bottom portion (11a) and connected to a power supply (abstract, lines 12-13); 
wherein the wireless power transmitter (abstract, lines 4-6, 12-14) is configured to transmit a wireless power transfer field upwardly (abstract, lines 3-4, 13) from the bottom portion (11a).
Myoung does not teach a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body over an entire length of the sidewall from the bottom portion to a top of the sidewall. 
a bowl-shaped body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape, e.g., bowl shape) having an inverted frusto-conical shape (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape); the sidewall having a cross section (cross section of 302, Fig. 6) with an arched-shape (arched shape of 302 body, Fig. 6, with the two top ends protruding to the inner side facing 304, Fig. 6) protruding to an inner side (inner side of 302 to receive 304, Fig. 6. See Note below for the attached Fig. 6) of the bowl-shaped body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body of Flowerdew’s wireless charger into Myoung’s wireless charging, in order to provide a charger configuration to secure the device under charge and to optimize power transfer with improved coupling (col. 7, lines 63-64; col. 8, lines 6-7; Flowerdew).
Flowerdew does not clearly teach (protruding …) over an entire length of the sidewall from the bottom portion to a top of the sidewall. 
However, Doyle (U.S. 2014/0167688) teaches in Fig. 2a, the sidewall having a cross section with an arched-shape protruding to an inner side of the body (210) over an entire length of the sidewall from the middle portion to a top of the sidewall (of 210) that is similar to the sidewall 14 of the application’s Fig. 2. Doyle does not teach (an from the bottom portion (to a top of the sidewall). However, it is just a design choice of shape with no patentable significance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall having a cross section with an arched-shape protruding to an inner side of the body over an entire length of the sidewall from the middle portion to a top of the sidewall of Doyle’s wireless charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charger, in order to provide an additional sidewall shape as a design choice of shape with no patentable significance (Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47, CCPA 1966).

The recitation “bowl shape, inverted frusto-conical shape, an arched-shape protruding to an inner side of the unitary or the bowl shape body over an entire length of the sidewall from the bottom portion to a top of the sidewall” and “the sidewall height of at least 25 millimeters and the sidewall height in the range of 25-45 millimeters” of the claims appear to be just a design choice of size and shape with no patentable significance. Thus, because the prior art teaches all structural elements as recited, the prior art meets the claim. That are applicable to claims 1, 7-8, 14, 18 and 21
Per MPEP 2144.04, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a 
I. AESTHETIC DESIGN CHANGES
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App.
1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product ( french fries).
IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
B. Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found 
Note: Per Flowerdew’s Fig. 6, an arched-shape of 302, with the two top ends protruding to an inner side of 302 receiving 304, of the bowl-shaped body 302. See the attached Fig. 6 for “protruding to an inner side”, as shown below.


    PNG
    media_image1.png
    696
    1669
    media_image1.png
    Greyscale

protruding to an inner side

    PNG
    media_image2.png
    413
    705
    media_image2.png
    Greyscale

Regarding claim 4, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew and further in view of Doyle. Myoung teaches a power supply (abstract, lines 12-13). Myoung does not explicitly teach a power cord extending outwardly from the bowl-shaped body. 


Regarding claim 9, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew and further in view of Doyle, wherein the bottom portion (11a) includes a substantially flat lower surface (flat lower surface beneath top flat surface of 11a).

Regarding claim 13, Myoung teaches the wireless charging station according to claim 1, in view of Flowerdew and further in view of Doyle, wherein the wireless power transmitter (abstract, lines 4-6, 12-14)  includes a planar coil (abstract, lines 4-6, 12-14) (312, 314, Fig. 7; Flowerdew).

Regarding claim 14, Myoung teaches in Fig. 1, a portable wireless charging station (100, abstract, line 1) comprising:
a unitary body (10) including a bottom portion (11a) and a sidewall (11b) extending upwardly from the bottom portion (11a); 
a wireless power transmitter (abstract, lines 4-6, 12-14) disposed within the bottom portion (11a) and connected to a power supply (abstract, lines 12-13); and

Myoung does not teach (a unitary body having) an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the unitary body over an entire length of the sidewall from the bottom portion to a top of the sidewall. 
Flowerdew teaches an inductive or wireless charger (302, Fig. 5 or 6; col. 8, lines 10-11) with a unitary body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape, e.g., bowl shape) having an inverted frusto-conical shape (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape); the sidewall having a cross section (cross section of 302, Fig. 6) with an arched-shape (arched shape of 302 body, Fig. 6, with the two top ends protruding to the inner side facing 304, Fig. 6) protruding to an inner side (inner side of 302 to receive 304, Fig. 6. See the above Note for the attached Fig. 6) of the unitary body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body of Flowerdew’s wireless charger into Myoung’s wireless charging, in order to provide an alternative charger configuration to secure the device under charge and to 
Flowerdew does not clearly teach (protruding …) over an entire length of the sidewall from the bottom portion to a top of the sidewall. 
However, Doyle (U.S. 2014/0167688) teaches in Fig. 2a, the sidewall having a cross section with an arched-shape protruding to an inner side of the body (210) over an entire length of the sidewall from the middle portion to a top of the sidewall (of 210) that is similar to the sidewall 14 of the application’s Fig. 2. Doyle does not teach (an entire length of the sidewall) from the bottom portion (to a top of the sidewall). However, it is just a design choice of shape with no patentable significance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall having a cross section with an arched-shape protruding to an inner side of the body over an entire length of the sidewall from the middle portion to a top of the sidewall of Doyle’s wireless charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charger, in order to provide an additional sidewall shape as a design choice of shape with no patentable significance (Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47, CCPA 1966).

Regarding claim 19, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew and further in view of Doyle, wherein the bottom portion (11a) includes a substantially flat lower surface (flat lower surface beneath flat upper surface of 11a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A), Flowerdew (U.S. 7211986) and Doyle (U.S. 2014/0167688), as applied above in claim 1, and further in view of Farahani (U.S. 2011/0062916).

Regarding claim 10, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew and further in view of Doyle. The combination does not explicitly teach wherein the sidewall is substantially circular. 
Farahani teaches the sidewall (side wall of 724, Fig. 8) is substantially circular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall is substantially circular of Farahani’s wireless charger into Myoung’s wireless charging in view of Flowerdew’s wireless charger and further in view of Doyle’s, in order to provide a charger configuration due to different design.

Claims 2, 3, 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A) , Flowerdew (U.S. 7211986) and Doyle (U.S. 2014/0167688), as applied above in claims 1 and 14, and further in view of Antoci (U.S. 2011/0258251).

Regarding claim 2, Myoung teaches in Fig. 1, the wireless charging station (100, abstract, line 1) according to claim 1, in view of Flowerdew and further in view of Doyle. Myoung does not teach wherein the power supply includes a rechargeable battery configured to supply power to the wireless power transmitter. 


Regarding claim 3, Myoung teaches in Fig. 1, the wireless charging station according to claim 2, in view of Flowerdew, further in view of Doyle, and further in view of Antoci. Myoung does not teach additionally comprising a power cord connectable to the rechargeable battery to supply power thereto. 
Antoci teaches a power cord (power cord coupled to 1320, Fig. 13; [0100], lines 3-9) connectable to the rechargeable battery (battery of 1310, Fig. 13; [0100], lines 3-9) to supply power ([0100], lines 3-9) thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power cord connectable to the rechargeable battery of Antoci’s power distribution into Myoung’s wireless charging, in view of Flowerdew’s wireless charging and further in view of Doyle’s, in order provide a backup power source and to access the external power source.

Regarding claim 5, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew and further in view of Doyle. Myoung does not teach additionally comprising at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply. 
Antoci teaches at least one USB port (docking interface 1335, Fig. 13, including USB interface per [0103]) disposed on an exterior of the charging base (1310, Fig. 13) and operatively connected ([0103]) to the power supply (external power source connected to power cord coupled to 1320 to provide power to 1310 and to charge battery of 1310, Fig. 13; [0100], lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply of Antoci’s power distribution into Myoung’s wireless charging, in view of Flowerdew’s and further in view of Doyle’s, in order to provide more power interface. 

Regarding claim 6, Myoung teaches in Fig. 1, the wireless charging station according to claim 5, in view of Flowerdew, further in view of Doyle, and further in view of Antoci, wherein the at least one USB port (docking interface 1335, Fig. 13, including USB interface per [0103]; Antoci) is disposed on an exterior of the bottom portion (docking interface 1335 of 1310, Fig. 13, including USB interface per [0103]; Antoci).

Regarding claim 15, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew and further in view of Doyle. Myoung does not teach wherein the power supply includes a rechargeable battery.
Antoci teaches wherein the power supply (power supply of 1310, Fig. 13; [0100], lines 3-9) includes a rechargeable battery (battery of 1310, Fig. 13; [0100], lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supply includes a rechargeable battery of Antoci’s power distribution into Myoung’s wireless charging, in view of Flowerdew’s and further in view of Doyle’s, in order to provide a backup power supply.

Regarding claim 16, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew and further in view of Doyle. Myoung does not teach additionally comprising at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply. 
Antoci teaches a USB port (docking interface 1335, Fig. 13, including USB interface per [0103]) disposed on an exterior of the charging base (1310, Fig. 13) and operatively connected ([0103]) to the power supply (external power source connected to power cord coupled to 1320 to provide power to 1310 and to charge battery of 1310, Fig. 13; [0100], lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply of Antoci’s power distribution into Myoung’s .

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A), Flowerdew (U.S. 7211986) and Doyle (U.S. 2014/0167688), as applied above in claims 1 and 14, and further in view of Zhang (U.S. 2013/0157488).

Regarding claim 7, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew and further in view of Doyle. Myoung does not explicitly teach the sidewall height of at least 25 millimeters.
Zhang teaches a sidewall height of at least 25 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1 is at least 2.5cm; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall height of at least 25 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charging and further in view of Doyle’s, in order to properly secure the charging device in place. 

Regarding claim 8, Myoung teaches in Fig. 1, the wireless charging station according to claim 7, in view of Flowerdew, further in view of Doyle, and further in view of Zhang. 
Zhang teaches the height of the sidewall is in the range of 25 to 45 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1, is in the approximate range of 2.5cm to 4.5cm as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the range of 25 to 45 millimeters in height is met, Fig. 4 or 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height of the sidewall is in the range of 25 to 45 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charging and further in view of Doyle’s, in order to properly secure the charging device in place. 

Regarding claim 17, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew and further in view of Doyle. The combination does not teach wherein the sidewall has a height of at least 25 millimeters. 
Zhang teaches a sidewall height of at least 25 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1 is at least 2.5cm; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall has a height of at least 25 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charging and further in view of Doyle’s, in order to properly secure the charging device in place. 
Regarding claim 18, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 17, in view of Flowerdew and further in view of Doyle. The combination does not teach wherein the height of the sidewall is in the range of 25 to 45 millimeters. 
Zhang teaches the height of the sidewall is in the range of 25 to 45 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1, is in the approximate range of 2.5cm to 4.5cm as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the range of 25 to 45 millimeters height is met, Fig. 4 or 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height of the sidewall is in the range of 25 to 45 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charging and further in view of Doyle’s, in order to properly secure the charging device in place. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A), in view of Flowerdew (U.S. 7211986), further in view of Doyle (U.S. 2014/0167688) and further in view of Zhang (U.S. 2013/0157488).

Regarding claim 21, Myoung teaches in Fig. 1, a portable wireless charging station (100, abstract, line 1) comprising:
a unitary body (10) including a bottom portion (11a) and a sidewall (11b) extending upwardly from the bottom portion (11a) at a periphery of the bottom portion (11a) to a height (height of 11b), the bottom portion (11a) having a flat lower surface 
a wireless power transmitter (abstract, lines 4-6, 12-14) including a planar coil (abstract, lines 4-6, 12-14) disposed within the bottom portion (11a); and
a power supply (abstract, lines 12-13) connected to the wireless power transmitter (abstract, lines 4-6, 12-14) and configured to supply power (abstract, lines 12-13) thereto;
wherein the wireless power transmitter (abstract, lines 4-6, 12-14) is configured to transmit a wireless charging field upwardly (abstract, lines 3-4, 13) from the bottom portion (11a).
Myoung does not teach a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body over an entire length of the sidewall from the bottom portion to a top of the sidewall; and the power supply including a power cord connectable to a power source. 
Flowerdew teaches an inductive or wireless charger (302, Fig. 5 or 6; col. 8, lines 10-11) with a bowl-shaped body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape, e.g., bowl shape) having an inverted frusto-conical shape (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape); the sidewall having a cross section (cross section of 302, Fig. 6) with an arched-shape (arched 
Flowerdew does not clearly teach (protruding …) over an entire length of the sidewall from the bottom portion to a top of the sidewall. 
However, Doyle (U.S. 2014/0167688) teaches in Fig. 2a, the sidewall having a cross section with an arched-shape protruding to an inner side of the body (210) over an entire length of the sidewall from the middle portion to a top of the sidewall (of 210) that is similar to the sidewall 14 of the application’s Fig. 2. Doyle does not teach (an entire length of the sidewall) from the bottom portion (to a top of the sidewall). However, it is just a design choice of shape with no patentable significance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed over an entire length of the sidewall from the middle portion to a top of the sidewall of Doyle’s wireless charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charger, in order to provide an additional sidewall shape as a design choice of shape with no patentable significance (Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47, CCPA 1966).
Myoung does not explicitly teach the sidewall height of at least 25 millimeters.
Zhang teaches a sidewall height of at least 25 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 2 is at least 2.5cm, as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall height of at least 25 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Myoung’s and further in view of Doyle’s, in order to properly secure the charging device in place.
	
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0278207, U.S. 2007/0103110, U.S. 2014/0152248, U.S. 2014/0165607, U.S. 2012/0235636, and U.S. 2009/0278505.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUNG V BUI/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 1, 2021